PER CURIAM.
Jose Antonio Lozano appeals the district court’s order granting summary judgment to the Government in this forfeiture action. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Lozano, No. CA-98-11-1 (M.D.N.C. May 17, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED